UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4332



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


EARL DWIGHT GREEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:07-cr-00153-JAB-1)


Submitted:   September 16, 2008         Decided:   September 19, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Michael A. DeFranco, Angela Hewlett Miller, Assistant
United States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Earl Dwight Green pled guilty, pursuant to a written plea

agreement, to possession of ammunition by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2000), and was sentenced to 180

months imprisonment. Green’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious issues for appeal, but questioning

whether the district court erred in sentencing Green.                     Green has

also filed a supplemental pro se brief. Finding no error, we

affirm.

             This court reviews the sentence imposed by the district

court for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 128 S. Ct. 586, 597 (2007); see also United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                           When

sentencing    a    defendant,   a   district       court   must:    (1)    properly

calculate    the    guideline   range;      (2)    treat   the     guidelines    as

advisory; (3) consider the factors set out in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2008); and (4) explain its reasons for selecting

a sentence.       Pauley, 511 F.3d at 473.         We presume that a sentence

within the properly calculated sentencing guidelines range is

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007); see also Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007)    (upholding     application       of     rebuttable     presumption     of

correctness of within-guideline sentence).                 Here, the district


                                       2
court followed the appropriate procedures in sentencing Green, and

we find no abuse of discretion in its imposition of the 180-month

sentence.    We therefore find that Green’s sentence is reasonable.

            In his pro se supplemental brief, Green asserts that the

district court erred in failing to apply Amendment 709 of the

Sentencing Guidelines in determining his sentence.                 See U.S.

Sentencing Guidelines Manual (USSG) App. C, Supp. 2007, amend. 709

(revising    USSG   §   4A1.2(a)(2),       which   controls   whether   prior

convictions are “counted separately” under USSG § 4B1.2(c) and, in

turn, whether a defendant is a “career offender”).                  We have

reviewed Green’s presentence report and find that the revised

guideline would have no impact on his sentence, given the number of

prior qualifying offenses.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                We

therefore affirm Green’s conviction and sentence.                This court

requires that counsel inform Green, in writing, of his right to

petition the Supreme Court of the United States for further review.

If Green requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.             Counsel’s

motion must state that a copy thereof was served on Green.                We

dispense with oral argument because the facts and legal contentions




                                       3
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                      AFFIRMED




                                4